 

 

WAIVER AND AMENDMENT NO. 11

TO THIRD AMENDED AND RESTATED

REVOLVING CREDIT AND SECURITY AGREEMENT



THIS WAIVER AND AMENDMENT NO. 11 (this “Agreement”) is entered into as of
November 16, 2007, by and among SPAR MARKETING FORCE, INC. (“SMF”), SPAR, INC.
(“SPAR”), SPAR/BURGOYNE RETAIL SERVICES, INC (“SBRS”), SPAR GROUP, INC. (“SGI”),
SPAR INCENTIVE MARKETING, INC. (“SIM”), SPAR TRADEMARKS, INC. (“STM”), SPAR
MARKETING, INC. (DE) (“SMIDE”), SPAR MARKETING, INC. (NV) (“SMINV”), SPAR
ACQUISITION, INC. (“SAI”), SPAR TECHNOLOGY GROUP, INC. (“STG”), SPAR/PIA RETAIL
SERVICES, INC. (“Pia Retail”), RETAIL RESOURCES, INC. (“Retail”), PIVOTAL FIELD
SERVICES, INC. (“Pivotal Field”), PIA MERCHANDISING CO., INC. (“PIA”), PACIFIC
INDOOR DISPLAY CO. (“Pacific”), PIVOTAL SALES COMPANY (“Pivotal”), SPAR ALL
STORE MARKETING SERVICES, INC., (“SAS”) and SPAR BERT FIFE, INC. (“SBFI”) (each
a “Borrower” and collectively “Borrowers”) and WEBSTER BUSINESS CREDIT
CORPORATION (formerly known as Whitehall Business Credit Corporation)
(“Lender”).

BACKGROUND

The Borrowers and Lender are parties to that certain Third Amended and Restated
Revolving Credit and Security Agreement dated January 24, 2003 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”) pursuant to which Lender provides the Borrowers with certain
financial accommodations.

     The Borrowers have violated certain covenants and have requested Lender
waive the resulting Events of Default and Lender is willing to do so in
connection with making certain amendments to the Loan Agreement.



     NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Lender, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.        Definitions.  All capitalized terms not otherwise defined or amended
herein shall have the meanings given to them in the Loan Agreement.

2.        Waiver. Subject to the satisfaction of Section 5 below, Lender hereby
waives the Event of Default that has occurred and is continuing as a result
Borrowers’ non-compliance with (i) Section 12(r) with respect to the fiscal
quarter ending September 30, 2007 due to Borrowers’ failure to maintain the
requisite EBITDA level for the twelve month period then ended, and (ii) Section
12(o) with respect to the fiscal quarter ending September 30, 2007 due to
Borrowers’ failure to maintain the requisite Net Worth level for the fiscal
quarter then ended. Notwithstanding the foregoing, the waiver of the Events of
Default set forth above does not establish a course of conduct between Borrowers
and Lender and Borrowers hereby agree that Lender is not obligated to waive any
future Events of Default under the Loan Agreement.







--------------------------------------------------------------------------------



3.      Amendments. Subject to the satisfaction of Section 5 below, the Loan
Agreement is hereby amended as follows:

(a)     The definition of “Maximum Revolving Amount” appearing in Section 1(A)
of the Loan Agreement is hereby amended by deleting “$7,000,000” and inserting
“$5,000,000” in its place and stead.

(b)     Section 1(A) of the Loan Agreement is hereby further amended by
inserting the following defined term in appropriate alphabetical order:

“Availability Reserve” means $250,000, or such lesser amount as determined by
Lender in its sole and absolute discretion.

4.      New Financial Covenants.      Upon receipt by Lender from Borrowers of
the projections for the fiscal quarter of the Borrowers ending December 31, 2007
and for the fiscal year of the Borrowers ending December 31, 2008 (which
projections shall be received by Lender by no later than December 15, 2007, and
which projections shall be in form and substance satisfactory to Lender), Lender
and the Borrowers shall work in good faith to establish new financial covenant
levels for the financial covenants set forth in Sections 12(o), (p) and (r) of
the Loan Agreement for the fiscal quarter ending December 31, 2007 through the
fiscal quarter ending December 31, 2008, and Lender and the Borrowers will enter
into an amendment to this Agreement to incorporate such financial covenants into
this Agreement.

5.      Conditions of Effectiveness. This Agreement shall become effective as of
the date hereof, provided that the following conditions shall have been
satisfied: Lender shall have received (i) four (4) copies of this Agreement
executed by the Borrowers and the Guarantor (“Guarantor”) listed on the
signature page hereto, and (ii) payment of an amendment fee in the sum of
$25,000 which fee shall be charged by Lender to Borrowers’ loan account as a
Revolving Advance.

6.      Representations, Warranties and Covenants. Each of the Borrowers hereby
represents, warrants and covenants as follows:

(a)     This Agreement and the Loan Agreement constitute legal, valid and
binding obligations of each of the Borrowers and are enforceable against each of
the Borrowers in accordance with their respective terms.

(b)     Upon the effectiveness of this Agreement, each of the Borrowers hereby
reaffirms all covenants, representations and warranties made in the Loan
Agreement to the extent the same are not amended hereby and agrees that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Agreement.

(c)     No Borrower has any defense, counterclaim or offset with respect to the
Loan Agreement or the Obligations.



2



--------------------------------------------------------------------------------



7.      Effect on the Loan Agreement.

(a)     Except as specifically amended herein, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

(b)     Except as set forth in Section 2 hereof, the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of Lender, nor constitute a waiver of any provision of the Loan
Agreement, or any other documents, instruments or agreements executed and/or
delivered under or in connection therewith.

8.      Governing Law. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall be governed by and construed in accordance with the laws of the State of
New York (other than those conflict of law rules that would defer to the
substantive law of another jurisdiction).

9.      Cost and Expenses. Borrowers and Guarantors each hereby agree to pay the
Lender, on demand, all costs and expenses (including reasonable attorneys’ fees
and legal expenses) incurred in connection with this Agreement and any
instruments or documents contemplated hereunder.

10.    Release. Borrowers and Guarantor hereby release, remise, acquit and
forever discharge Lender, Lender’s employees, agents, representatives,
consultants, attorneys, fiduciaries, officers, directors, partners,
predecessors, successors and assigns, subsidiary corporations, parent
corporations, and related corporate divisions (all of the foregoing hereinafter
called the “Released Parties”), from any and all actions and causes of action,
judgments, executions, suits, debts, claims, demands, liabilities, obligations,
damages and expenses of any and every character, known or unknown, direct and/or
indirect, at law or in equity, of whatsoever kind or nature, for or because of
any matter or things done, omitted or suffered to be done by any of the Released
Parties prior to and including the date of execution hereof, and in any way
directly or indirectly arising out of or in any way connected to this Amendment
or the Ancillary Agreements (all of the foregoing hereinafter called the
“Released Matters”). Borrowers and Guarantor acknowledge that the agreements in
this Section are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters.

11.    Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

12.    Counterparts; Facsimile or Electronic Signatures. This Agreement may be
executed by the parties hereto in one or more counterparts of the entire
document or of the signature pages hereto, each of which shall be deemed an
original and all of which taken together shall constitute one and the same
agreement. Any signature received by facsimile or electronic transmission shall
be deemed an original signature hereto.



[Remainder of page intentionally left blank]



3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.



SPAR MARKETING FORCE, INC.
SPAR, INC.

SPAR/BURGOYNE RETAIL SERVICES, INC.

SPAR GROUP, INC.

SPAR INCENTIVE MARKETING, INC.

SPAR TRADEMARKS, INC.

SPAR MARKETING, INC. (DE)

SPAR MARKETING, INC. (NV)

SPAR ACQUISITION, INC.

SPAR TECHNOLOGY GROUP, INC.

SPAR/PIA RETAIL SERVICES, INC.

RETAIL RESOURCES, INC.

PIVOTAL FIELD SERVICES, INC.

PIA MERCHANDISING CO., INC.

PACIFIC INDOOR DISPLAY CO.

PIVOTAL SALES COMPANY

SPAR ALL STORE MARKETING SERVICES, INC.

SPAR BERT FIFE, INC.



By: /s/ Charles Cimitile                             

       Name:     Charles Cimitile
       Title:       Chief Financial Officer of each of the foregoing entities



WEBSTER BUSINESS CREDIT CORPORATION



By: /s/ Daniel Dupre                                  

       Name:     Daniel Dupre
       Its:           Vice President

CONSENTED AND AGREED TO BY:



PIA Merchandising Limited, Guarantor



By: /s/ Charles Cimitile                   

 

 

/s/ William Bartels                          

William Bartels, Guarantor



/s/ Robert Brown                            

Robert Brown, Guarantor